





CITATION:
Waskowec v. Cramahe (Municipality), 2011 ONCA
          744



DATE: 20111125



DOCKET: M40442 (M40142)



COURT OF APPEAL FOR ONTARIO



Feldman, Sharpe and Simmons JJ.A.



BETWEEN



Peter Waskowec



Applicant

Ex Parte



and



The Municipality of the Township of Cramahe

Nominal



Peter Waskowec, in person



Ex Parte



Heard and released orally: November 22, 2011



On a review of the decision of Justice Eleanore Cronk of the
          Court of Appeal for Ontario dated June 10, 2011.



ENDORSEMENT



[1]

The appellant is before the court on an
ex parte
basis seeking to
    review the decision of Cronk J.A. dated June 10, 2011.  In her endorsement,
    Justice Cronk dismissed Mr. Waskowecs motion for a police investigation.  He
    is apparently seeking to appeal an order of Justice Salmers that told the
    appellant he could not bring matters forward
ex parte
and that he must
    serve the municipality in the type of proceeding he seeks to bring.

[2]

Cronk J.A. noted that there is no Notice of Appeal filed so that the
    appellant did not properly appeal nor did he comply with the order of J Salmers
    J.  Cronk J.A. held that she had no jurisdiction to hear the motion and
    dismissed it.  Cronk J.A. was correct in her decision.  The review of her order
    is dismissed.

Signed:           K. Feldman J.A.

Robert J. Sharpe J.A.

Janet Simmons J.A.


